Citation Nr: 0403592	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The appellant served on active duty from January 1961 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the appellant's claims.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.

The Board notes that in an April 2003 Appeal to the Board of 
Veterans Appeals, the veteran withdrew an appeal for service 
connection for vertigo.  The issues listed on the title page 
are the only issues before the Board at this time for 
consideration.

The Board notes that the veteran filed his initial claim in 
May 2001.

A review of the service medical records reveal normal 
audiological findings in examinations in April 1960 (pre-
service ROTC), October 1962, March 1963, March 1964, March, 
April, and May 1967(separation).  However, audiological 
examinations in June 1960 and January and March 1961 revealed 
bilateral hearing loss at 4000 Hz. 

In a November 2002 audiological examination for VA 
adjudication purposes, the examiner reviewed the veteran's 
service medical records and noted that audiometric 
examinations in service were all normal for rating purposes.  
The veteran reported a history of extensive military noise 
exposure to artillery and gunfire for which he did not use 
hearing protection.  He denied any occupational or 
recreational noise exposure.  He also reported tinnitus, 
which was a periodic high-pitched whistling occurring about 
twice a month.  Audiological examination report documented 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
80
75
LEFT
15
25
50
75
75

The examiner noted bilateral sensorineural hearing loss which 
occurred sometime after 1967 of unknown etiology and periodic 
tinnitus of unknown etiology.

While the examiner indicated that the veteran's hearing loss 
occurred after 1967, a medical opinion is needed as to 
whether the veteran's hearing disorder and tinnitus are 
related to his exposure to loud noise during his military 
service.  Thus, the case will be remanded to accord the 
veteran another examination and to obtain a medical opinion 
as to the relationship, if any, between the veteran's present 
hearing loss  and tinnitus, and his active military service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran in the recent past 
for tinnitus or for hearing loss. After 
obtaining any appropriate release, the RO 
should request copies of records from all 
sources identified by the veteran. 

3.  The veteran should be afforded an 
audiological examination for the purpose 
of determining the etiology of his 
tinnitus and hearing loss.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
elicit a history of the veteran's pre-
service, in-service, and post-service 
noise exposure and hearing problems.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that hearing loss and tinnitus of either 
ear had its onset in service or is 
otherwise the result of any event of the 
veteran's military service from January 
1961 to June 1967.  The examiner, without 
recourse to speculation, and after a 
careful review and analysis of all the 
facts and circumstances surrounding the 
veteran's tinnitus and hearing loss 
disability, should furnish opinions in 
response to the following questions:

?	What is the probable date of onset of 
the veteran's tinnitus and hearing 
loss disability? 

?	Is the veteran's tinnitus and/or 
hearing loss due to any incident or 
incidents of his service from January 
1961 to June 1967? 

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

